Name: Commission Regulation (EC) No 636/2002 of 12 April 2002 laying down temporary provisions concerning the notification of licence applications provided for by Regulation (EC) No 1961/2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|32002R0636Commission Regulation (EC) No 636/2002 of 12 April 2002 laying down temporary provisions concerning the notification of licence applications provided for by Regulation (EC) No 1961/2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables Official Journal L 096 , 13/04/2002 P. 0007 - 0007Commission Regulation (EC) No 636/2002of 12 April 2002laying down temporary provisions concerning the notification of licence applications provided for by Regulation (EC) No 1961/2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), and in particular Article 7(3)(b) thereof,Whereas:(1) Regulation (EC) No 1961/2001 lays down detailed rules for export refunds on fruit and vegetables. Article 7(3)(b) of that Regulation lays down that if Thursday is a Commission holiday, the Commission may temporarily change the day for notifying licence applications.(2) Thursday 9 and Friday 10 May 2002 are Commission holidays. The notification of licence applications submitted on Monday 6 and Tuesday 7 May 2002 should therefore be brought forward to Wednesday 8 May and that of licence applications submitted from Wednesday 8 May should be put back to Monday 13 May 2002,HAS ADOPTED THIS REGULATION:Article 1The deadlines of Thursday 9 May and Monday 13 May 2002 for notification laid down in Article 7(3)(b) of Regulation (EC) No 1961/2001 are temporarily amended as follows:1. The notification of licence applications submitted on Monday 6 and Tuesday 7 May 2002 shall be made no later than 12.00 (Brussels time) on Wednesday 8 May 2002 rather than on Thursday 9 May 2002.2. The notification of licence applications submitted from Wednesday 8 to Sunday 12 May 2002 shall be made no later than 12.00 (Brussels time) on Monday 13 May 2002.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 268, 9.10.2001, p. 8.